DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/05/2019 and 12/02/2020 were filed before the mailing date of the first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0168878 A1) in view of Kwag et al. (US 2011/0305936 A1).
Regarding claim 1, Lee discloses a cylindrical secondary battery module (battery pack including a plurality of battery cells, Lee Abstract and Fig. 1), comprising: 
a plurality of cylindrical secondary battery cells (battery cells 110, Lee [0032] and Fig. 1) respectively having a battery case (housing 112, Lee [0032] and Fig. 4) in which an electrode assembly (electrode assembly included in battery cells 110, Lee [0035]) and an electrolyte are accommodated (separator which allows movement of lithium ions between positive and negative electrode plates, Lee [0036]); 
a cell frame at which the plurality of cylindrical secondary battery cells are disposed (case 150, Lee [0053] and Fig. 2); and 
conductive plate 120, Lee [0048] and Figs. 5-6) electrically connected to the plurality of cylindrical secondary battery cells and having a fusing portion (connection tabs 140, Lee [0048] and Fig. 3; fuse functionality described in Abstract and [0048]).
 
Lee fails to disclose that the bus bar has a plurality of layers made of different materials from each other.
Kwag, which is analogous in the art of battery connection structures (Kwag Abstract), teaches a bus bar connecting a plurality of battery cells and having a plurality of layers made of different materials from each other (insulation resin layers 300 coated on conductive layer 200 except at terminal contact sections; Kwag Abstract, [0051-0055], Figs. 1B and 3). Kwag teaches in [0051, 0055] that the insulation layers formed on surfaces of the bus bar are beneficial in preventing unwanted short-circuiting or heat transfer between external/adjacent electrical devices and the bus bar.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the single-layer conductive plate/bus bar disclosed by Lee to be coated with insulation resin, except at electrical connections, as taught by Kwag with the motivation of preventing short-circuiting and heat dissipation if the bus bar comes into contact with external devices. 
Thus, all limitations of instant claim 1 are rendered obvious.

Regarding claim 2, modified Lee teaches the limitations of claim 1 above and teaches the bus bar has a plate shape to cover at least one of an upper portion and a lower portion of the plurality of cylindrical secondary battery cells (Lee Figs. 1 and 5), and 
the fusing portion is formed at the bus bar in a number corresponding to the number of the plurality of cylindrical secondary battery cells (Lee Figs. 2-3 show fuse portions 140 formed in 120 at each cell 110).
Regarding claim 3, modified Lee teaches the limitations of claim 1 above and teaches the plurality of layers of the bus bar include: 
at least one synthetic resin film (layers 300 made of insulating resin, examples of synthetic resins polyester and polyurethane listed; Kwag [0052-0053]) having a hollow formed therein (resin coating excludes terminal electrical contact points, Kwag [0054-0055] and shown as hollow at “A” in Kwag Fig. 3); and 
a conductive plate (Lee conductive plate 120 which is analogous to Kwag conductive bus bar layer 200 – see Lee [0048] and Kwag [0047] – and thus is coated with resin per the modification regarding claim 1 above) protected by the at least one synthetic resin film (insulating resin protects conductive layer against short circuit and heat dissipation, Kwag [0051-0055]).

Regarding claim 4, modified Lee teaches the limitations of claim 3 above and teaches the bus bar is configured so that two synthetic resin films are respectively coupled to an upper surface and a lower surface of the conductive plate, respectively (insulating layers of resin 300 formed on both inner and outer surfaces of conductive layer per Kwag [0054-0055], Figs. 1B and 3).

Regarding claim 5, modified Lee teaches the limitations of claim 3 above and teaches the conductive plate includes: 
a welding portion (electrode tabs 130, Lee Fig. 3) provided to be coupled to one cylindrical secondary battery cell among the plurality of cylindrical secondary battery cells by welding (electrode tabs 130 joined to battery cell 110 caps 111 by applying a current to melt portions “E” of tabs, i.e. by resistance welding; Lee [0059-0060] and Fig. 3); 
openings 121, Lee [0044] and Figs. 2-3); 
a large-area plate portion (main conductive plate 120, Lee Figs. 1-3) spaced apart from the welding portion (130, Lee Figs. 1-3) by the hole (121, Lee Figs. 1-3) to be distinguished from the welding portion; and 
the fusing portion (140, Lee Figs. 1-3) formed to connect the welding portion and the large-area plate portion (see Lee Fig. 3 detail of 140 connecting 130 and 120)  so as to be cut off when an overcurrent flows at the conductive plate (fuse functionality – i.e., melting and disconnecting upon over-current – is described in Lee Abstract and [0048]).

Regarding claim 6, modified Lee teaches the limitations of claim 5 above and teaches two synthetic resin films are respectively coupled to an upper side and a lower side of the conductive plate to surround the conductive plate (insulating layers of resin 300 formed on both inner and outer surfaces of conductive layer per Kwag [0054-0055], Figs. 1B and 3), but fails to explicitly disclose that “the welding portion is exposed to the outside through the hollow.”
Kwag does teach that the resin coating 300 on both sides of conductive sheet is not applied at contact sections “A” so that smooth electrical connection can still be made between the conductive bus bar layer 200 and the terminal contact portions (Kwag [0047, 0050, 0054-0055] and Fig. 3; hollow in resin layer appears as at “A” in Kwag Fig. 3).
From this teaching, when modifying the conductive plate (120 of Lee) to include insulation resin coating on both sides to achieve the benefits as taught by Kwag (per the modifications regarding claim 1 above), a person having ordinary skill in the art would also find it obvious to not apply resin coating layers at the terminal connection point – i.e. the welding portion – in order to achieve smooth electrical connection between the conductive plate welding portions and battery cell caps (130 and 111 of Lee) at points “E” as taught by Lee [0059-0060]). 
Thus, all limitations of instant claim 6 are rendered obvious.

Regarding claim 7, modified Lee teaches the limitations of claim 5 above and teaches a width of the fusing portion is smaller than a width of the hole (width of 140 shown smaller than width of 121 in Lee Figs. 2-3).
Regarding claim 8, modified Lee teaches the limitations of claim 5 above and teaches the welding portion (130, Lee Figs. 2-3) is divided into a first resistance welding portion and a second resistance welding portion (two groupings of “E” on two halves of electrode tab 130 shown in Lee Figs. 3, which are the points melted by electric current – i.e. resistance welding – to join 130 to 111 per Lee [0059-0060]) by a cut portion formed at the center of the welding portion (slit “S” cut into electrode tab 130 to prevent heat deterioration from welding current flow, Lee Fig. 3 and [0060]).
Regarding claim 9, modified Lee teaches the limitations of claim 1 above and teaches a secondary battery pack (battery pack 100, Lee [0032] and Fig. 1) comprising the cylindrical secondary battery module defined in claim 1. 
Regarding claim 10, modified Lee teaches the limitations of claim 1 above and teaches a vehicle (battery cells/module/pack used as energy source in electric/hybrid vehicles, Lee [0002-0003]) comprising the cylindrical secondary battery module defined in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Eberhard (US 2016/0315303 A1) teaches a battery pack including a bus bar with conductive metal and insulating resin layers (Eberhard [0030] and Fig. 2) and teaches multiple interconnect contact Eberhard [0006], Figs. 3 and 10-11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721